Citation Nr: 1040604	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  05-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to February 
1986, and active duty in the U.S. Army Reserves from January 2003 
to August 2003.

This matter came before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge 
at the RO in May 2007.  A transcript of the hearing has been 
associated with the record.

The appeal was remanded for additional development in February 
2008.  


FINDING OF FACT

1.  The Veteran's left knee disability preexisted service; status 
post surgery of the left knee is noted on the enlistment 
examination report.

 2.  The Veteran's left knee disability is not shown to have 
undergone a worsening beyond normal progression during service, 
or to otherwise have been aggravated by service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in September 2003 advised the Veteran of the 
evidence necessary to support a claim for service connection.  He 
was asked to submit or identify pertinent evidence.  The evidence 
of record was listed, and the Veteran was told how VA would 
assist him.  

In December 2003 the Veteran was advised of the status of his 
claim.  Specifically, he was told that VA was having difficulty 
obtaining his service treatment records, and was asked to submit 
any in his possession.

The Veteran was advised of the status of his claim in April 2004.  
The evidence of record was listed and the Veteran was told how VA 
would assist him.

A June 2004 letter also discusses the status of the Veteran's 
claim.

In March 2006 the Veteran was advised of the manner in which VA 
determines disability ratings and effective dates.

An April 2008 letter advised the Veteran that the Appeals 
Management Center (AMC) would be developing additional evidence 
regarding his appeal.  This letter advised the Veteran of the 
evidence necessary to support his claim.  

In June 2009 the Veteran was again advised of the status of his 
claim.

The Board finds that the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claim and to respond to VA notices.  Further, 
the Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect VA's duty to assist, the Board finds that to the 
extent possible all identified and available in-service and post-
service records have been associated with the claim's file.  VA 
examinations have been carried out.  The Board finds that they 
were adequate in that the examiners reviewed the record, 
interviewed the Veteran, and performed appropriate physical 
examinations prior to providing their conclusions.  See Barr v. 
Nicholson, 21 Vet. App. 303, 310-11 (2007).  The reports of 
record are thorough and consistent with contemporaneous treatment 
records.  For these reasons, the Board concludes that the 
findings of the VA examiners are more persuasive than the 
Veteran's assertions to the contrary, and that the reports are 
adequate on which to base a decision.

Neither the Veteran nor his representative has identified any 
outstanding evidence that might support his claims.  Accordingly, 
the Board concludes that the duty to assist has been fulfilled in 
this case.  

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish status as a "veteran" based upon a period of active 
duty for ACDUTRA, a claimant must establish that she was disabled 
from a disease or injury incurred or aggravated in line of duty 
during that period of ACDUTRA.  See 38 C.F.R. § 3.1(a), (d) 
(2010); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has 
established status as a "veteran" for purposes of other periods 
of service does not obviate the need to establish that the 
claimant is also a "veteran" for purposes of the period of 
ACDUTRA where the claim for benefits is premised on that period 
of ACDUTRA.  See Mercado Martinez v. West, 11 Vet. App. 415, 419 
(1998).

The term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(2) (West 2002); (24); 38 C.F.R. 
§ 3.6(a) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for active service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been 
aggravated by active military, naval or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  However, presumptive periods do not apply to ACDUTRA 
or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of aggravation of 
a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 
(presumption of service incurrence for certain diseases) for the 
periods of ACDUTRA or INACDUTRA is not appropriate (although the 
citations above include both these and those which also reflect 
the Veteran's other period of active service).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  See 
Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. § 
3.306(b).

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Absent a showing 
of any increase in disability during service, the presumption of 
aggravation does not apply.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by section 
3.306 applies only if there is an increase in severity during 
service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during the 
pendency of this claim and appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. § 
3.304(b) (2010)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that the 
disability was not aggravated by service, before the presumption 
of soundness on entrance into active service may be rebutted.

Where a law or regulation changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 
2000).  The Board will therefore consider both the old and new 
versions of 38 C.F.R. § 3.304(b), noting that the amended 
regulation establishes a somewhat lesser burden upon the 
claimant.

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The Veteran acknowledges that he underwent surgery on his left 
knee prior to his initial period of active service, but asserts 
that his left knee disability was subsequently aggravated by 
active service.  

A September 1979 report by P.G., M.D. indicates that the Veteran 
had originally injured his knee during spring training and 
experienced a subsequent injury.  The record reflects that the 
Veteran underwent arthrotomy with removal of the left medial 
meniscus and tightening of the posterior medial corner in 
September 1979.  

The report of an enlistment examination conducted in August 1982 
indicates that the Veteran was medically disqualified for flying 
duty by reason of status post surgery on his left knee.  

Records from S.O.P., M.D. indicate that in January 1989 the 
Veteran presented with a history of locking of the left knee of 
approximately one month's duration.  Dr. P. reviewed the 
Veteran's history, to include the previous surgery.  The 
impression was loose bodies of the left knee accounting for the 
locking episodes, degenerative arthritis, and probable old 
partial tear of the anterior cruciate ligament.  The Veteran 
underwent arthroscopy of the left knee in February 1989.  The 
postoperative diagnosis was loose body of the left knee with 
degenerative joint disease.  

An annual medical certificate dated in August 1987 notes injuries 
to the Veteran's right shoulder but does not mention his left 
knee.  

On quadrennial physical examination in July 1998 the Veteran 
reported trick or locked knee.  The associated physical 
examination report indicates that his lower extremities were 
normal.  The summary of defects did not include any reference to 
the Veteran's left knee.

A December 1999 medical certificate is silent with respect to the 
Veteran's left knee.  

In a May 2000 record, J.P.J., M.D noted that the Veteran had 
undergone meniscectomy in 1979 and had a second surgery in 1989.  
In a June 2001 statement, Dr. J. indicated that the Veteran had 
been seen in his office in May 2000.  Dr. J. noted a history of 
left knee problems since 1979.  He indicated that X-rays in 2000 
revealed severe arthritic changes involving the medial and 
patellofemoral compartments, with diffuse osteophyte formation 
and bone on bone contact medially.  He stated that the Veteran 
should be permanently restricted from running.  In August 2001 
the Veteran reported that he had fallen a month previously and 
developed significant swelling and pain.  

A May 2001 memorandum from Department of the Army indicates that 
the Veteran was to obtain from his civilian physician written 
documentation in order to be excused from physical training.

In July 2001 the Veteran was seen at a Troop Medical Clinic with 
complaints of left knee pain.  The assessment was effusion and 
severe degenerative changes.  The Veteran was placed on quarters 
for 72 hours.  The following day a statement of medical 
examination and duty status was completed to indicate that the 
Veteran slipped off a rock and struck his left knee.  The form 
indicates that resulting disability was temporary.  

A physical profile completed in October 2001 indicates that the 
Veteran had degenerative arthritis of the left knee and was 
precluded from running.  

A February 2003 treatment record by K.J.C., M.D. indicates severe 
degenerative joint disease of the left knee and probable loose 
body.  

The Veteran served on active duty in 2003.  In March 2003, he was 
given a permanent profile following difficulty on attempts to 
run.  The assessment was degenerative joint disease of the left 
knee.  The provider noted that the Veteran should be referred for 
knee replacement on his return to Dallas.  In July 2003, the 
Veteran reported that he had a left knee condition that limited 
his ability to work in his primary military specialty.  He stated 
that he intended to seek VA disability for the left knee 
condition.  A post-deployment medical assessment completed in 
July 2003 indicates the Veteran's report of painful joints and 
bone, joint, or other deformity.  

A VA joints examination was carried out in April 2004.  The 
Veteran's history was reviewed, to include his 1979 left knee 
surgery and 1989 arthroscopy.  The Veteran reported that he had 
swelling and giving way two times per week and that he had been 
wearing a brace since June 2003.  Following physical examination, 
the diagnosis was degenerative joint disease of the left knee 
with status postoperative repair in 1979 and again in 1989, with 
pain, limitation of  motion, and instability.  

At his May 2007 hearing, the Veteran testified that that he 
sustained a meniscal tear and underwent surgery prior to entry 
into active duty.  He stated that he reported his injury and 
surgery at the time of enlistment and that he was accepted into 
service.  He noted that he had numerous injuries during active 
and reserve service and that he did not always seek care.  He 
related that in 2001 he fell and hit his knee on a rock and that 
he was placed on quarters.  He stated that the only surgeries he 
had undergone on his left knee were in 1979 and 1989.  He noted 
that knee replacement had been recommended.  

In June 2007 a private provider indicated that he had reviewed 
the Veteran's service treatment records.  He opined that the left 
knee degenerative joint disease was related to service.  He noted 
that the Veteran originally injured his knee in 1979 and 
reinjured it in 1989.  He indicated that the Veteran had 
experienced progressive degenerative changes since that time and 
that the demands of service certainly contributed to that 
degeneration.  

An additional VA examination was carried out in June 2010.  The 
examiner noted that the claims file had been reviewed.  The 
Veteran reported that he had surgery in 1979 following several 
sports injuries.  The examiner noted that this surgery was open 
meniscectomy; the Veteran indicated that he was able to return to 
sports following this surgery.  The Veteran stated that he began 
to have increasing problems in the late 1980s but did not recall 
any injury.  He noted that he had an additional surgery in 1989 
and that he experienced on and off left knee pain following that 
surgery.  He recalled that he injured his knee several times 
while on reserve duty, noting that one time he hit a rock and 
fell.  The examiner noted that the veteran was treated for those 
acute injuries.  The Veteran's current complaints included 
continuous left knee pain, stiffness, giving way, swelling, 
locking, and painful clicking and popping.  Following physical 
examination, the diagnosis was left knee meniscal tear status 
post open medial meniscectomy and degenerative joint disease of 
the left knee.  The examiner noted that the open meniscectomy 
occurred prior to service.  He indicated that the Veteran had a 
pre-existing left knee condition involving a meniscal tear and 
that it was treated with open medial meniscectomy after which the 
Veteran did well until approximately 1989 when the Veteran 
experienced increasing pain and underwent additional surgery.  
The examiner indicated that there was evidence in the service 
treatment records of the Veteran being treated for acute 
conditions related to the left knee while on reserve or active 
duty.  He noted that they were acute injuries and that the 
Veteran was noted to have degenerative changes.  He concluded 
that the degenerative changes were directly attributable to the 
open medial meniscectomy in 1979, noting that such surgery was a 
known cause of degenerative changes.  He indicated that there was 
no evidence in the service records of the Veteran's left knee 
being aggravated beyond its normal progression as would be 
expected from open meniscectomy.  He noted that the opinion from 
Dr. J. indicated that the Veteran's knee condition was secondary 
to service, but stated that he could find no evidence in the 
service treatment records indicating aggravation beyond what 
would be expected for someone who had undergone open medial 
meniscectomy and was also involved in an active lifestyle with a 
job as a police officer and an Army reservist.  He concluded that 
the Veteran had a pre-existing left knee condition that was not 
aggravated beyond its normal progression.  He opined that it was 
less likely than not related to service or aggravated beyond its 
normal progression by service.

Upon careful consideration of the record, the Board has 
determined that service connection is not warranted for the 
claimed left knee disability.  In this regard, the Board observes 
that a left knee condition was noted on enlistment examination in 
1982.  Therefore, the presumption of soundness does not apply.  
As noted, a preexisting injury or disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  

The evidence with respect to the Veteran's first period of active 
service is negative for any credible indication of a worsening of 
a left knee disability.  By his own report in the course of 
seeking private treatment for knee complaints in 1989, the 
Veteran indicated that his left knee became symptomatic about one 
month previously.  The Board finds the more contemporaneous 
statements by the Veteran during the course of medical treatment 
as to the onset of his chronic knee complaints more probative 
than any later assertions offered in support of his claim.  He 
has neither submitted nor identified evidence showing treatment 
for left knee symptoms prior to that time.  Accordingly, the 
Board finds that there was no increase in disability during the 
Veteran's first period of active service so as to warrant a 
presumption of aggravation.  

While there is evidence that the Veteran sought treatment 
following an acute injury in 2001 during reserve duty, the 
provider concluded that any resulting disability would be 
temporary.  Notably, records dating prior to this incident 
reflect that the Veteran already had severe arthritic changes 
involving his left knee.  Most significantly, the Board notes 
that the 2010 VA examiner specifically considered the Veteran 
report that he fell and hit his knee on a rock, as well as the 
occurrence of other reported injuries during both active and 
reserve duty, but nevertheless concluded that the Veteran's knee 
disability was not aggravated by any incident of service.  

In this regard, the Board notes that the presumptive provisions 
are not applicable to periods of ACDUTRA or INACDUTRA; thus, the 
standard of reasonable doubt applies with respect to such periods 
of service.  Given the finding of the VA examiner, the Board 
concludes that the preponderance of the evidence is against 
finding that his disability was aggravated by the acute injury in 
2001 or by any other injuries reportedly sustained during ACDUTRA 
or INACDUTRA.  The Board acknowledges the opinion of the private 
physician asserting that the demands of military service would be 
enough to aggravate his condition; however, such opinion provides 
no rationale or explanation.  Consequently, the Board finds the 
private opinion to be of no probative value in determining 
whether his disability was aggravated during any periods of 
ACDUTRA or INACDUTRA.

Furthermore, to the extent that the Veteran has asserted that he 
experienced worsening symptomatology following injuries sustained 
during ACDUTRA or INACUDTRA, the Board recognizes that he is 
competent to report such symptomatology, and, to that extent, his 
report is entitled to some probative weight.  There is also no 
reason to doubt his credibility.  However, while he can describe 
worsening symptomatology, he is ultimately not competent as a lay 
person to opine as to whether his underlying knee disability was 
permanently worsened as a result of such injury, as opposed to 
such worsening of symptoms being due to the natural progress of 
the disease.  Thus, the Board finds his assertions to be 
outweighed by the finding of the VA examiner noted above, who 
considered the Veteran's report, but also reviewed the claims 
file, including treatment records, and took into account other 
factors such as the Veteran's civilian employment, and found that 
any worsening during his periods of active and reserve service 
was due to the natural progress of the disability.

The Board also finds that there was no worsening beyond normal 
progression during the Veteran's second period of active service 
in 2003.  In that regard, the Board observes that while the 
Veteran sought treatment for left knee complaints, the findings 
indicate a history of severe degenerative joint disease, but no 
progression or aggravation.  Again, the evidence dating prior to 
active duty in 2003 had already established severe degenerative 
joint disease, and the Veteran is shown to have been on a profile 
due to the left knee disability prior to recall to active duty in 
2003.  

Moreover, the 2010 VA examiner concluded that there was no 
aggravation of the Veteran's pre-existing left knee disability.  
Specifically, he stated that the degenerative changes of the 
Veteran's left knee were directly attributable to the open medial 
meniscectomy in 1979 and that such surgery was a known cause of 
degenerative changes.  In response to the opinion of the private 
provider, he indicated that he could find no evidence in the 
service treatment records indicating aggravation beyond what 
would be expected for someone who was status post open 
meniscectomy and also had a relatively active lifestyle.  This 
examiner reviewed the claims file, including the service 
treatment records, and discussed the relevant findings and the 
underlying rationale for his conclusions. There is no indication 
that the examiner was not fully aware of the appellant's medical 
history or that he misstated any relevant fact.  Therefore, the 
Board finds the report of this examination to have significant 
probative value.

The Board again acknowledges that there is a private opinion in 
support of the Veteran's claim.  However, as noted, that provider 
did not offer any explanation of his conclusion.  Therefore, the 
Board finds this opinion letter to be of no probative value.  On 
the other hand, the 2010 VA examiner recited a full history and 
based his opinion not only on the record and examination of the 
Veteran, but also explained that his findings were based in 
experience and an understanding of the residuals of open medial 
meniscectomy.  Accordingly, the Board concludes that the 2010 VA 
examiner's opinion is afforded great probative weight with 
respect to the questions presented in this case.

The Board has considered the Veteran's statements and 
acknowledges that he is competent to diagnose and report on 
simple conditions.  Certainly, the Veteran is competent to report 
a worsening of symptomatology during his final period of service 
so as to warrant application of the presumption of aggravation 
under 38 U.S.C.A. § 1153, and there is no reason to doubt his 
credibility.  The Board further finds, however, that the Veteran 
is not competent as a lay person to offer an opinion on complex 
medical matters, such as whether the underlying knee disability 
was worsening beyond the natural progress of the disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  
Therefore, on this question, the Veteran's assertions are of no 
probative value.

Consequently, the only remaining probative evidence of record 
addressing whether the underlying disability worsened beyond its 
natural progression during his final period of service is the 
opinion of the 2010 VA examiner.  As noted, the 2010 VA examiner 
recited a full history and based his opinion not only on the 
record and examination of the Veteran, but also explained that 
his findings were based in experience and an understanding of the 
residuals of open medial meniscectomy.  

As the only probative evidence on that question, the Board 
concludes that the record establishes clearly and unmistakably 
that the Veteran's preexisting left knee disability did not 
worsen during his final period of service beyond the natural 
progression of the disability.  Therefore, the presumption of 
aggravation has been rebutted and the claim must be denied.

In summary, the Board has considered the record and the 
appellant's assertions, and finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection.  Consequently, the doctrine of reasonable doubt is 
not applicable in the instant appeal. 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for a left knee disability is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


